Citation Nr: 0627910	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  00-18 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from November 1969 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Huntington, 
West Virginia, Regional Office of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim of 
entitlement to service connection for PTSD.  During the 
course of the appeal, the veteran's claims file was 
transferred to the custody of the Buffalo, New York, VA 
Regional Office (RO), which is now the agency of original 
jurisdiction.  Pursuant to correspondence received in July 
2006 from the veteran's representative, the Board granted a 
motion to advance the case on its appellate docket.

The veteran's notice of disagreement with respect to the May 
1998 rating decision expressed disagreement with a denial of 
service connection for a chronic skin disorder, a denial of 
an application to reopen a claim of service connection for a 
scar below the left eye for failure to submit new and 
material evidence, and a denial of a total rating for 
purposes of non-service-connected pension.  A statement of 
the case addressing these issues was furnished.  A review of 
the veteran's substantive appeal and all correspondence from 
the veteran and his representative during the appellate 
period shows that no further contentions were presented with 
respect to the issues of service connection for a chronic 
skin disorder and whether new and material evidence was 
submitted to reopen a claim of service connection for a scar 
below the left eye.  Therefore, the Board will only address 
the issue of service connection for PTSD.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on his part.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA psychiatric treatment records associated with the 
veteran's claim show Axis I diagnoses of several psychiatric 
disorders that included PTSD.  The PTSD diagnosis was related 
to his accounts of exposure to several alleged combat 
stressors associated with his military service in Vietnam.  
The veteran's military records show that he served two tours 
of duty in the Republic of Vietnam as a cook in the United 
States Army, with the first tour from May 4, 1970 - March 16, 
1971, and the second tour from November 2, 1971 - April 17, 
1972.  His DA 20 personnel records, official list of military 
decorations, DD 214 Form, and service medical records do not, 
in and of themselves, indicate that he ever participated in 
direct combat against enemy forces during his service in 
Vietnam.  

According to the veteran's stressor accounts, he was 
stationed at "Firebase Maze" (also referred to in other 
accounts as "Firebase Mace") when it came under sustained 
enemy attack during the first three weeks of his arrival in 
Vietnam in his first tour of duty.  The veteran reported that 
notwithstanding his military occupational specialty as a 
cook, he was pressed into service as a regular soldier due to 
the desperation of the military situation and engaged in 
armed combat with enemy forces, during which he witnessed 
violent death, injury, and mayhem inflicted on both friendly 
and enemy troops.  According to his service personnel 
records, he was attached to the 1st Personnel Services 
Company, 1st Cavalry Division (Air Mobile) United States Army 
- Pacific (abbreviated in his military records as "1st Pers 
Soc Co 1st Cav Div (AM) USARPAC") during the time period in 
which these alleged stressors occurred.  

The veteran also reported that he engaged in combat against 
enemy forces and assisted in the collection of 140 enemy 
prisoners while stationed at "LZ Dragon Head" in his last 
months of service during his first Vietnam tour.  According 
to his service personnel records, he was attached to the 
Headquarters Company, 1st Battalion, 8th Cavalry, 1st Cavalry 
Division (Air Mobile) United States Army - Pacific 
(abbreviated in his military records as "HHC 1st Bn 8th Cav, 
1st Cav Div (AM) USARPAC") during the time period in which 
the alleged stressors occurred.      

A review of the history of the claim shows that there was 
insufficient development of the evidence on part of VA to 
verify the veteran's stressors.  Specifically, the RO did not 
provide a specific two-month date range of the alleged 
stressful events in its attempt to obtain verification from 
the U. S. Army and Joint Services Records Research Center 
(JSRRC).  The RO should have requested JSRRC to attempt to 
verify the veteran's alleged stressors by researching the 
records for the 1st Personnel Services Company, 1st Cavalry 
Division (Air Mobile) United States Army - Pacific, for the 
60-day period from May 4, 1970 - July 4, 1970, and the 
records for the Headquarters Company, 1st Battalion, 8th 
Cavalry, 1st Cavalry Division (Air Mobile) United States Army 
- Pacific, for the 60-day period from January 16, 1971 - 
March 16, 1971.  Therefore, the case should be remanded to 
the RO so that such development may be undertaken.

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact JSRRC and 
requested that they provide information 
that might verify the veteran's 
stressors.  

(a.)  JSRRC should be asked to 
research the unit records of the 1st 
Personnel Services Company, 1st 
Cavalry Division (Air Mobile) 
(abbreviated as "1st Pers Soc Co 1st 
Cav Div (AM) USARPAC") of the 
United States Army, for the period 
of May 4, 1970 - July 4, 1970.  
JSRRC should be asked to discuss 
whether or not the unit records 
show that its base at "Firebase 
Maze" (also referred to as 
"Firebase Mace") in Vietnam, came 
under enemy attack during the 
aforementioned period.

(b.)    JSRRC should be asked to 
research the unit records of the 
Headquarters Company, 1st Battalion, 
8th Cavalry, 1st Cavalry Division 
(Air Mobile) (abbreviated as "HHC 
1st Bn 8th Cav, 1st Cav Div (AM) 
USARPAC") of the United States 
Army, for the period of January 16, 
1971 - March 16, 1971.  JSRRC 
should be asked to discuss whether 
or not the unit records show that 
it engaged in combat against enemy 
forces at "LZ Dragon Head" in 
Vietnam and was involved in the 
capture of approximately 140 enemy 
prisoners of war during the 
aforementioned period.

3.  If JSRRC verifies any of the 
aforementioned stressors, then a report 
must be prepared detailing the nature of 
the stressor alleged by the veteran.  
This report is then to be added to the 
claims folder.

4.  Thereafter, if and only if JSRRC 
verifies the aforementioned stressor, 
the veteran must be scheduled for a 
comprehensive VA psychiatric examination 
to determine the diagnoses of all 
psychiatric disorders that are present.  
The entire claims file, to include the 
summary report of the corroborated 
stressor, must be made available to the 
examiner in conjunction with this 
examination.  The examiner must be 
instructed that only the veteran's 
stressor accounts described above may be 
considered for the purpose of 
determining whether the veteran has PTSD 
for service connection purposes.  The 
examiner should integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether the veteran's alleged 
stressor was sufficient to produce PTSD; 
and (2) whether there is a link between 
the current PTSD and the aforementioned 
stressor if is found sufficient to 
produce PTSD by the examiner.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  The claim of entitlement to 
service connection for PTSD should then 
be readjudicated.  If the benefit remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, to 
include consideration and discussion of 
the provisions of 38 C.F.R. § 3.304 
(2006), and an adequate time to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

